Title: From George Washington to the Commissioners for the District of Columbia, 14 March 1794
From: Washington, George
To: Commissioners for the District of Columbia


          (Private)
          Gentlemen,Philadelphia, Mar. 14th
              1794
          My object in giving you a sight of the enclosed letters from Mr
            Ellicott, is merely to let you see the temper; and tendency of his views; and what may
            be expected from his representations to others. After reading the letters, be so good as
            to return them to me.
          
          
            
              
              Fig. 1: Numbered lots on the west end of the District of Columbia, a detail of “Plan of the City of Washington in the Territory of Columbia,” as drawn by Andrew Ellicott and engraved by Samuel Hill of Boston in 1792. (See back endpapers; Library of Congress, Geography and Map Division.) GW ultimately purchased square 21.
            
          
          
          
          
          
            
            Fig. 2: Numbered lots on the south end of the District of Columbia, a detail of “Plan of the City of Washington in the Territory of Columbia,” as drawn by Andrew Ellicott and engraved by Samuel Hill of Boston in 1792. (See back endpapers; Library of Congress, Geography and Map Division.) GW purchased square 667.
              
          
          In September last, after having purchased four lots in Carrollsburgh (the doing of
            which was more the result of incident than premeditation); and being unwilling from that
            circumstance, it should be believed that I had a greater prediliction to the southern,
            than I had to the Northern part of the city, I proposed next day (the sale being
            continued) to buy a like number of lots in Hamburgh, and accordingly designated the
              spot; but as little notice was taken of it then, and none
            since, that I have heard; and as the sale to Greenleaf & others may have thrown
            impediments in the way, I should be glad to know what my prospect is; adding, that I am
            as ready to relinquish, as I was to imbibe the idea, of this purchase.
          I had no desire at that time, nor have I any now, to stand on a different footing from
            every other purchaser. It was, and certainly would be convenient for me to know if there
            is a probability of my being accomodated agreeably to the enclosed from Mr Blodget;
            first, because the means of payment are to be provided, and secondly, because my object
            in fixing on the spot there-mentioned is to build thereon when I can make it convenient;
            provided the area described by him can be obtained: for less would not subserve my
              purpose.
          Whenever deeds to others issue, be so good as to direct those for the lots which I have
            bought on the Eastern branch, to be forwarded to me. With great
            esteem & regard I am—Gentn Yr Obt Serv⟨t⟩
          
            Go: Washington
          
        